EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Agreement is made and is effective as of the 1st day of October, 2012, by
and between S&W Seed Company, a Nevada corporation (the "Company"), and Fred
Fabre ("Executive"). Together, Executive and the Company are sometimes referred
to as the "Parties."

WHEREAS, the Company desires to retain Executive in the capacity of Vice
President - Sales, and Executive wishes to be so retained; and

WHEREAS, the Company and Executive both desire to memorialize the arrangement in
writing.

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, and intending to be legally
and ethically bound hereby, the Company and Executive:

1. Duties and Scope of Employment

(a) Positions and Duties. Executive will serve, at the pleasure of the Chief
Executive Officer of the Company (the "CEO"), as Vice President - Sales of the
Company and shall report to the CEO and the Company's Board of Directors. As of
the date of this Agreement (the "Effective Date"), Executive will be considered
a full-time employee of the Company. In the capacity of Vice President - Sales,
Executive will render such business and professional services in the performance
of his duties, consistent with Executive's position within the Company.
Executive will have such powers, authorities and responsibilities as may
reasonably be assigned to him by the CEO. However it is the presumption of the
parties that Executive shall possess sole decision making authority regarding
trading of non-certified alfalfa seed commodities sourced from Imperial Valley
Milling, Co, a California corporation. The period Executive is employed by the
Company under this Agreement is referred to herein as the "Employment Term."

(b) Obligations. During the Employment Term, Executive will devote his full
business efforts and time to the Company and will use good faith efforts to
discharge his obligations under this Agreement to the best of his ability. For
the duration of the Employment Term, Executive agrees not to actively engage in
any other employment, occupation, or consulting activity for any direct or
indirect remuneration without the prior approval of the Company; provided,
however, that Executive may, without the approval of the Company, serve in any
capacity with any civic, educational, or charitable organization and serve on
the board(s) set forth on Schedule A attached hereto, provided such services do
not materially interfere with Executive's obligations to the Company. Executive
represents that he is not subject to any non-competition, confidentiality, trade
secrets or other agreement(s) that would preclude, or restrict in any way,
Executive from fully performing his services hereunder during his employment
with the Company.

--------------------------------------------------------------------------------

2. Term of Agreement

. This Agreement will have a term of five (5) years commencing on the Effective
Date. No later than ninety (90) days before the end of the term of this
Agreement, the Company and Executive will discuss whether and under what
circumstances the Agreement will be renewed.

3. Termination.

(a) Termination for Cause. Company reserves the right to terminate this
agreement if Executive (1) willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this agreement, or (2)
commits acts of dishonesty, fraud, misrepresentation, or other acts of moral
turpitude or breach of fiduciary duty that would prevent the effective
performance of his duties. Company may at its option terminate this agreement
for the reasons stated in this section by giving ten (10) days written notice of
termination to Executive without prejudice to any other remedy to which Company
may be entitled either at law, in equity, or under this agreement. The notice of
termination required by this section shall specify the ground for the
termination and shall be supported by a statement of relevant facts.

(b) Termination Without Cause. This agreement shall be terminated upon the death
of Executive. Further Company reserves the right to terminate this agreement
within three (3) months after Executive suffers any physical or mental
disability that would prevent the performance of his duties under this
agreement. Such termination shall be effected by giving ten (10) days' written
of termination to Executive.

4. Compensation.

(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of one hundred fifty thousand dollars ($150,000) as compensation
for his services (such annual salary, as is then effective, to be referred to
herein as "Base Salary"). The Base Salary will be paid periodically in
accordance with the Company's normal payroll practices and be subject to the
usual, required withholdings.

(b) Bonus Compensation. In the discretion of the Compensation Committee,
Executive may receive periodic bonuses in acknowledgment of his and the
Company's achievements and efforts from time to time. Such bonuses may be
payable in the future in alignment with stated performance goals or otherwise in
the Compensation Committee's discretion.

(c) Equity Incentive Compensation. Executive shall be eligible to participate in
the Company's equity incentive plans, as in effect from time to time, and shall
be considered for grants and awards at such times and in such amounts as shall
be deemed appropriate by the Compensation Committee, as the administrator of
such plans.

(d) Stock Ownership Guidelines. Executive shall be subject to, and shall comply
with, the Company's stock ownership guidelines, including compliance with its
Insider Trading Policy, a copy of which is attached hereto as Exhibit A and
Section 16 of the Securities Exchange Act of 1934, as amended.

2

--------------------------------------------------------------------------------

5. Executive Benefits

(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies, and arrangements that are
applicable to other executive officers of the Company, as such plans, policies,
and arrangements may exist from time to time. The Company represents that it
currently sponsors one or more health insurance plans for which Executive will
be eligible. The Company will pay the full cost of the premiums for the
Executive due under the health insurance plan of which Executive will become a
participant. The Company will not pay for premiums of Executive's dependents.

(b) Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy.

(c) Office. At the request of Executive, Company at Company's expense shall
provide Executive with an office located in Woodland, California from which
(together with Executive's office at the Company's Five Points headquarters)
Executive is to conduct his day to day business on behalf of Company. The office
shall have suitable space for the conduct of the business to be carried out by
Executive and the rental for the office shall be commensurate with rental rates
for similar office space in the area.

(d) Office Staff. At the request of Executive, Company shall provide Executive
with reasonable access to office help, equipment and supplies, and other
facilities and services suitable to Executive's position and adequate for the
performance of his duties.

6. Expenses

. The Company will reimburse Executive for reasonable travel, client
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.



7. Termination of Employment

. In the event Executive's employment with the Company terminates for any
reason, Executive will be entitled to any (a) unpaid Base Salary accrued up to
the Date of Termination, (b) pay for accrued but unused vacation, (c) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive and under which he has
a vested right (including any right that vests in connection the termination of
his employment), (d) unreimbursed business expenses to which Executive is
entitled to reimbursement under the Company's expense reimbursement policy, and
(e) rights to indemnification Executive may have under the Company's Articles of
Incorporation, Bylaws, the Employment Agreement, or separate indemnification
agreement, as applicable, including any rights Executive may have under
directors and officers insurance policies.



3

--------------------------------------------------------------------------------

8. Covenants

(a) Nondisparagement. During the Employment Term and for the twelve (12) months
thereafter, Executive will not, and will cause his relatives, agents, and
representatives to not, knowingly disparage, criticize, or otherwise make any
derogatory statements regarding the Company, its directors, or its officers, and
the Company will not knowingly disparage, criticize or otherwise make any
derogatory statements regarding Executive. The Company's obligations under the
preceding sentence shall be limited to communications by its senior corporate
executives having the rank of Senior Vice President or above and members of the
Board. The foregoing restrictions will not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process.

9. Indemnification

. Subject to applicable law, Executive will be provided indemnification to the
maximum extent permitted by the Company's by-laws and Certificate of
Incorporation, including coverage, if applicable, under any directors and
officers insurance policies, with such indemnification determined by the Board
or any of its committees.



10. Confidential Information, etc.

.



(a) Non-Disclosure of Information. It is understood that the business of the
Company is of a confidential nature. During the period of Executive's employment
with the Company, Executive may receive and/or may secure confidential
information concerning the Company or any of the Company's affiliates which, if
known to competitors thereof, would damage the Company or its said affiliates.
Executive agrees that during and after the term of this Agreement he will not,
directly or indirectly, divulge, disclose or appropriate to his own use, or to
the use of any third party, any secret, proprietary or confidential information
or knowledge obtained by him during the term hereof concerning such confidential
matters of the Company or its affiliates, including, but not limited to,
information pertaining to contact information, financial information, research,
product plans, products, services, customers, markets, developments, processes,
designs, drawings, business plans, business strategies or arrangements, or
intellectual property or trade secrets. Upon termination of this Agreement,
Executive shall promptly deliver to the Company all materials of a secret or
confidential nature relating to the business of the Company or any of its
affiliates that are, directly or indirectly, in the possession or under the
control of Executive.

(b) Trade Secrets. Executive acknowledges and agrees that during the term of
this Agreement and in the course of the discharge of his duties hereunder,
Executive shall have access to and become acquainted with information concerning
the operation and processes of the Company, including without limitation,
proprietary, technical, financial, personnel, sales and other information that
is owned by the Company and regularly used in the operation of the Company's
business, and that such information constitutes the Company's trade secrets.
Executive specifically agrees that he shall not misuse, misappropriate, or
disclose any such trade secrets, directly or indirectly, to any other person or
use them in any way, either during the term of this Agreement or at any other
time thereafter, except as is required in the course of his employment
hereunder. Executive acknowledges and agrees that the sale or unauthorized use
or disclosure of any of the Company's trade secrets obtained by Executive during
the course of his

4

--------------------------------------------------------------------------------



employment under this Agreement, including information concerning the Company's
current or any future and proposed work, services, or products, the fact that
any such work, services, or products are planned, under consideration, or in
production, as well as any descriptions thereof, constitute unfair competition.
Executive promises and agrees not to engage in any unfair competition with the
Company, either during the term of this Agreement or at any other time
thereafter. Executive further agrees that all files, records, documents,
specifications, and similar items relating to the Company's business, whether
prepared by Executive or others, are and shall remain exclusively the property
of the Company and that they shall be removed from the premises of the Company
only with the express prior written consent of the Company's Chief Executive
Officer or his designee.

(c) Cooperation. Executive agrees to cooperate with and provide assistance to
the Company and its legal counsel in connection with any litigation (including
arbitration or administrative hearings) or investigation affecting the Company,
in which, in the reasonable judgment of the Company's counsel, Executive's
assistance or cooperation is needed. Executive shall, when requested by the
Company, provide testimony or other assistance and shall travel at the Company's
request and expense in order to fulfill this obligation.

(d) Proprietary Inventions and Assignment Agreement. Concurrently with the
execution and delivery of this Agreement, Executive shall execute and deliver
the Company's Proprietary Inventions and Assignment Agreement, a copy of which
is attached hereto as Exhibit B and incorporated herein by this reference.
Executive agrees to abide by the provisions thereof.

11. Assignment

. This Agreement will be binding upon and inure to the benefit of (a) the heirs,
executors, and legal representatives of Executive upon Executive's death, and
(b) any successor of the Company. Any such successor of the Company will be
deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, "successor" means any person, firm, corporation, or
other business entity, which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive's
right to compensation or other benefits will be null and void.



12. Notices

. All notices, requests, demands, and other communications called for hereunder
will be in writing and will be deemed given (a) on the date of delivery if
delivered personally, (b) one (1) day after being sent overnight by a
well-established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:



If to the Company

:



Attn: Chairman of the Compensation Committee
c/o Corporate Secretary
S&W Seed Company
25552 South Butte Avenue
Five Points, CA 93624

5

--------------------------------------------------------------------------------

If to Executive

:

at the last residential address known by the Company.

13. Severability

. If any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this Agreement will continue
in full force and effect without said provision.



14. Governing Law: Arbitration

.



(a) This Agreement will be deemed to be made in and in all respects will be
interpreted, construed and governed by and in accordance with the law of the
State of California without regard to any applicable principles of conflicts of
law. This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted.

(b) Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory (a "Dispute") between
Executive and the Company arising out of or relating to this Agreement, any
obligations hereunder or the relationship of the parties under this Agreement
shall be settled by binding arbitration conducted in San Diego, California in
accordance with the then current arbitration rules of JAMS as modified by the
following provisions of this Agreement:

(i) Within five business days following the delivery of notice of a Dispute by a
party in accordance with this Agreement (a "Notification"), the parties shall
meet and confer on a date and at a time and place agreed upon between the
parties. If the Dispute(s) are resolved by the parties in such meeting, the
parties agree to reduce to writing the settlement or resolution thereof, which
shall thereupon become part of this Agreement. In the event that the meeting for
any reason does not occur prior to the tenth day following a Notification or
does not result in a mutually agreed settlement, then the parties shall proceed
with the arbitration.

(ii) Selection of one neutral arbitrator by the parties shall be from JAMS panel
list and shall be chosen by the parties together; provided, that if the parties
are unable to reach agreement with respect to the arbitrator, the arbitrator
shall be chosen in accordance with appointment rules of JAMS. The arbitrator
shall be experienced in complex business matters.

(iii) The arbitration process shall be conducted on an expedited basis by the
regional office of JAMS located in San Diego, California. Proceedings in
arbitration shall begin no later than 45 days after the filing of the Dispute
with JAMS and shall be scheduled to conclude no later than 180 days after the
filing of the Dispute (including delivery of the written judgment under clause
(vi) below). All hearings, unless otherwise agreed to by the parties, shall be
held in San Diego, California. Notwithstanding the foregoing, the timetable for
the arbitration process will be further expedited in the event that a party is
seeking mandatory or prohibitive injunctive relief and an expedited schedule is
reasonably required to preserve the business interests of the party or parties
seeking such relief.

6

--------------------------------------------------------------------------------



(iv) Each party may obtain and take discovery, including requests for
production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the arbitrator
may, in his or her discretion, set parameters on (including the extension of)
the timing and/or completion of this discovery and may order additional
pre-hearing exchange of information, including, without limitation, exchange of
summaries of testimony or exchange of statements of positions. All rights of
discovery shall commence upon delivery of a Notification, regardless of the
timing or occurrence of the meeting contemplated by clause (i) above.

(v) The arbitration proceedings and all testimony, filings, documents and
information relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose.

(vi) The award of the arbitrator shall be made in a written opinion containing a
concise reasoned analysis of the basis upon which the award was made. The award
of the arbitrator may provide for mandatory or prohibitive injunctive relief.

(vii) A judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.

(viii) The parties to any arbitration initially shall share equally the fees and
costs of JAMS and the arbitrator. At the discretion of the arbitrator, the
prevailing party or parties may recover from the adverse parties his or its
actual reasonable attorneys' fees and costs incurred in connection with the
arbitration and the enforcement thereof (including reimbursement of any fees and
costs of JAMS and the arbitrator(s) paid by such party).

(ix) Any party may apply to a court having jurisdiction to: (A) enforce this
agreement to arbitrate; (B) seek provisional injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved; (C)
avoid the expiration of any applicable limitations period; or (D) preserve a
superior position with respect to other creditors.

(x) The arbitrator is only authorized to, and only has the consent of the
parties to, interpret and apply the terms and conditions of this Agreement in
accordance with the governing law. The arbitrator is not authorized to, and
shall not, order any remedy not permitted by this Agreement and shall not change
any term or condition of this Agreement, deprive either party of any remedy
expressly provided hereunder or provide any right or remedy that has not been
expressly provided hereunder.

(xi) The Federal Arbitration Act, 9 U.S.C. Sections 1 through 14 (as amended and
including any successor provision), except as modified hereby, shall govern the
interpretation and enforcement of this Section 14(b).

7

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the parties shall continue performing their
respective obligations under this Agreement while the Dispute is being resolved
unless and until such obligations are terminated or expire in accordance with
the provisions hereof.

15. Integration

. This Agreement, together with the Proprietary Inventions and Assignment
Agreement, represents the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in a writing and
is signed by duly authorized representatives of the parties hereto. In entering
into this Agreement, no party has relied on or made any representation,
warranty, inducement, promise or understanding that is not in this Agreement.



16. Waiver of Breach

. The waiver of a breach of any term or provision of this Agreement, which must
be in writing, will not operate as or be construed to be a waiver of any other
previous or subsequent breach of this Agreement.



17. Survival

. The Proprietary Inventions and Assignment Agreement and the Company's and
Executive's responsibilities under Sections 7, 8, 9, 11, 12, 13, and 14 will
survive the termination of this Agreement.



18. Headings

. All captions and section headings used in this Agreement are for convenient
reference only and do not form a part of this Agreement.



19. Tax Withholding

. All payments made pursuant to this Agreement will be subject to withholding of
applicable taxes.



20. Governing Law

. This Agreement will be governed by the laws of the State of California.



21. Acknowledgment

. Executive acknowledges that he has had the opportunity to discuss this matter
with and obtain advice from his private attorney, has had sufficient time to,
and has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.



22. Internal Revenue Code Section 409A

. Notwithstanding any provision of this Agreement, this Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with Section
409A of the Code or regulations thereunder. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under the Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion from Section 409A of the Code for certain
short-term deferral amounts. Any amounts payable solely on account of an
involuntary separation from service within the meaning of Section 409A of the
Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to

8

--------------------------------------------------------------------------------



March 15 of the calendar year following the calendar year of involuntary
separation) to the maximum possible extent. If, as of the Date of Termination,
Executive is a "specified employee" as determined by the Company, then to the
extent that any amount or benefit that would be paid or provided to Executive
under this Agreement within six (6) months of his "separation from service" (as
determined under Section 409A) constitutes an amount of deferred compensation
for purposes of Section 409A and is considered for purposes of Section 409A to
be owed to Executive by virtue of his separation from service, then such amount
or benefit will not be paid or provided during the six-month period following
the date of Executive's separation from service and instead shall be paid or
provided on the first business day that is at least seven (7) months following
the date of Executive's separation from service, except to the extent that, in
the Company's reasonable judgment, payment during such six-month period would
not cause Executive to incur additional tax, interest or penalties under Section
409A. Further, any reimbursements or in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during the period of time specified
in the Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

23. Counterparts

. This Agreement may be executed in counterparts, and each counterpart will have
the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, on the day and year written below.

Company
S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Senior Vice President and Chief Financial Officer
Entered into this 1st day of October, 2012.

Executive

/s/ Fred Fabre


Fred Fabre



9

--------------------------------------------------------------------------------

